Exhibit 10.5

FOURTH AMENDMENT TO SHARE EXCHANGE AGREEMENT




This FOURTH AMENDMENT TO SHARE EXCHANGE AGREEMENT (“Fourth Amendment”) is made
this May 30, 2013 by and among Victory Electronic Cigarettes, Inc., a Nevada
corporation (“Company”), the Shareholders of the Company (“Shareholders”), and
Teckmine Industries, Inc., a Nevada corporation (“Teckmine”).   Company,
Shareholders, and Teckmine are collectively herein referred to as the “Parties”
and individually as a “Party”.


RECITALS
 
 
WHEREAS, on April 2, 2013, the Parties entered into a Share Exchange Agreement
(“Agreement”); and


WHEREAS, the Agreement provides for the Shareholders to sell to Teckmine and for
Teckmine to purchase from the Shareholders all of the Shareholders’ legal and
beneficial interest in the common shares in the capital of the Company such
that, at the closing of the transaction pursuant to the terms of the Agreement,
the Company will become a wholly-owned subsidiary of Teckmine; and


WHEREAS, on April 15, 2013, the Parties entered into the First Amendment to
Share Exchange Agreement to extend the Closing Date of the Agreement (“First
Amendment”); and


WHEREAS, on April 29, 2013, the Parties entered into the Second Amendment to
Share Exchange Agreement to extend the Closing Date of the Agreement as modified
by the First Amendment (“Second Amendment”); and


WHEREAS, on May 14, 2013, the Parties entered into the Third Amendment to Share
Exchange Agreement to extend the Closing Date of the Agreement as modified by
the Second Amendment (“Third Amendment”); and


WHEREAS, pursuant to Section 14.10 of the Agreement, the Parties each desire to
enter into this written Fourth Amendment to change the “Closing Date” as defined
in the Agreement and as modified by the First Amendment, Second Amendment, and
Third Amendment; and


WHEREAS, this Fourth Amendment shall be attached to and made a part of the
Agreement.


NOW, IT IS AGREED, in consideration of the mutual promises and covenants
hereinafter set forth, the Parties mutually agree as follows:


1.           The Parties agree and acknowledge that the “Closing Date” as
defined in the Agreement at Section 1.1(l), and as modified by the First
Amendment, Second Amendment, and Third Amendment shall be amended and restated
as follows:


“Closing Date” means the day following the satisfaction or waiver of all
conditions precedent set for the in this Agreement, which shall not be later
than June 19, 2013 or such other date as the Shareholders, the Target and the
Purchaser may agree in writing;”


2.           All other terms and conditions of the Agreement shall remain valid
and in full force and effect.




By signing below, the Parties agree to and accept the terms of this Fourth
Amendment.
This Fourth Amendment may be executed in any number of counterparts, each of
which shall be deemed an original and all of which taken together shall
constitute a single Fourth Amendment.  This Fourth Amendment may be executed by
facsimile transmission or PDF e-mail.  Such facsimile or PDF e-mail signature
shall be treated in all respects as having the same effect as an original
signature
 
 
1

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF the Parties have duly executed this Fourth Amendment as of
the day and year first above written.

 
VICTORY ELECTRONIC CIGARETTES, INC.
 
Per:  /s/ Marc Hardgrove                                                      
      Authorized Signatory


TECKMINE INDUSTRIES, INC.
 
Per:  /s/ Nathan Woods                                                      
      Authorized Signatory


 
WITNESSED BY:
)     )  
Signed 
)   Name )     )   Address ) /s/ Marc Hardgrove     ) MARC HARDGROVE   )     )  
Occupation
)  

 
WITNESSED BY:
)     )  
Signed 
)   Name )     )   Address ) /s/ David Martin   ) DAVID MARTIN   )     )  
Occupation
)  

 
WITNESSED BY:
)     )  
Signed 
)   Name )     )   Address ) /s/ Brent Willis    ) BRENT WILLIS   )     )  
Occupation
)  

 
 
2

--------------------------------------------------------------------------------

 
 
WITNESSED BY:
)     )  
Signed 
)   Name )     )   Address ) /s/ Paul Simon    ) PAUL SIMON   )     )  
Occupation
)  



WITNESSED BY:
)     )  
Signed 
)   Name )     )   Address ) /s/ Paul Dillman     ) PAUL DILLMAN   )     )  
Occupation
)  

 
WITNESSED BY:
)     )  
Signed 
)   Name )     )   Address ) /s/ John Perner   )
JOHN PERNER
  )     )  
Occupation
)  

 
WITNESSED BY:
)     )  
Signed 
)   Name )     )   Address ) /s/ Steve Riffle    ) STEVE RIFFLE   )     )  
Occupation
)  

 
3

--------------------------------------------------------------------------------